Citation Nr: 1437431	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  08-01 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent prior to March 3, 2009, 40 percent from March 3, 2009 to April 8, 2014, and 50 percent as of April 9, 2014, for chronic left shoulder (dominant) mild degenerative joint disease (DJD) and ankylosis with left upper trapezius myofascial strain (previously rated as trapezius strain/tendonitis, left shoulder dominant).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to November 1983 and from November 1986 to October 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  During the course of the appeal, the Veteran's claim was permanently transferred to the RO in Waco, Texas, and that RO has jurisdiction over the claim on appeal.  This appeal was processed using the Virtual VA paperless claims processing system.  

In October 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a travel board hearing.  A copy of the transcript has been associated with the Virtual VA electronic records storage system (Virtual VA).  

In February 2014, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he wanted to withdraw his appeal regarding entitlement to an initial disability evaluation in excess of 10 percent prior to March 3, 2009, 40 percent from March 3, 2009 to April 8, 2014, and 50 percent as of April 9, 2014, for chronic left shoulder (dominant) mild DJD and ankylosis with left upper trapezius myofascial strain (previously rated as trapezius strain/tendonitis, left shoulder dominant).  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to an initial disability evaluation in excess of 10 percent prior to March 3, 2009, 40 percent from March 3, 2009 to April 8, 2014, and 50 percent as of April 9, 2014, for chronic left shoulder (dominant) DJD and ankylosis with left upper trapezius myofascial strain (previously rated as trapezius strain/tendonitis, left shoulder dominant) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a February 2007 rating decision, the RO granted service connection for left shoulder trapezius strain/tendonitis, and assigned a 10 percent disability evaluation, effective November 1, 2006.  In November 2011, the RO increased the Veteran's left shoulder disability evaluation to 30 percent disabling, effective March 3, 2009, and again to 40 percent disabling, effective March 3, 2009, in a July 2013 rating decision.  In July 2014, the RO recharacterized the Veteran's service-connected left shoulder disability to chronic left shoulder (dominant) mild DJD and ankylosis with left upper trapezius myofascial strain, and increased the disability evaluation to 50 percent disabling, effective April 9, 2014.  In the July 2014 award letter, the RO informed the Veteran that if he wished to withdraw his appeal, he must do so within 30 days of the date of the award letter, otherwise, the appeal will be certified to the Board.  See the July 2014 RO letter.  

In a July 2014 statement, the Veteran stated that he was satisfied with the 50 percent disability evaluation for his service-connected left shoulder disability and with the combined disability evaluation of 100 percent disabling, effective April 9, 2014.  See the July 2014 personal statement.  The Veteran's statement indicates his intention to withdraw his appeal.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 38 C.F.R. § 20.204 (2013).  


ORDER

The appeal as to entitlement to an initial disability evaluation in excess of 10 percent prior to March 2, 3009, 40 percent from March 2009 to April 8, 2014, and 50 percent as of April 9, 2014, for chronic left shoulder (dominant) mild DJD and ankylosis with left upper trapezius myofascial strain (previously rated as trapezius strain/tendonitis, left shoulder dominant) is dismissed.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


